USDC SDNY

Cohen & DOCUMENT

ELECTRONICALLY FILED

Mizrahittp Doc#:

DATE FILED: 4/6/2020

 

April 3, 2020

VIA ECF
The Honorable Analisa Torres

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Smith v. Experian Information Solutions, Inc., et al.,
No. 1:20-cv-01018-AT

Dear Judge Torres:

We represent plaintiff Roxanne Smith (“Plaintiff”) in the above-referenced matter. We write
to request that the Court adjourn the initial conference currently scheduled for Monday, April 13,
2020 at 11:20 a.m., which is the middle of the Passover holiday. In accordance with the Court’s
Individual Practices, Plaintiff proposes that conference be adjourned until April 28, 2020, or any
other date after the end of Passover that is convenient to the Court. This is Plaintiff's first request
for an adjournment with consent of defendants Experian Information Solutions, Inc., American
Express Co., Cavalry Portfolio Recovery Services, and Synchrony Bank.

Plaintiff makes this application without input from defendants Aldous & Associates, PLLC,
Capital One Bank (USA) N.A., and Discover Bank as they have not yet appeared. Defendant
Citibank, N.A. has been dismissed from this action. See ECF order dated March 19, 2020 (Docket
No. 16).

Thank you for your time and consideration of the above request.

GRANTED. The initial pretrial conference scheduled Respectfully submitted,

for April 13, 2020 is ADJOURNED to April 28,

2020, at 11:00 a.m. By April 21, 2020, the parties /s/ Edward Y. Kroub
shall submit their joint letter and proposed case EDWARD Y. KROUB
management plan.

 

The initial pretrial conference will be conducted
telephonically. The parties are directed to call (888)
398-2342 or (215) 861-0674, access code 5598827.

 

SO ORDERED.
Dated: April 6, 2020 C o
New York, New York ANALISA TORRES

United States District Judge
